Citation Nr: 0636943	
Decision Date: 11/29/06    Archive Date: 12/06/06

DOCKET NO.  04-13 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an initial compensable rating for the service-
connected residuals of post-operative small bowel 
obstruction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

The veteran had active service from June 1994 to June 1998.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.  The RO granted service connection for post-
operative small bowel obstruction and a scar on the stomach 
as a result of the post-operative bowel obstruction.  Non-
compensable ratings were assigned, effective from June 15, 
2001.  Additionally, the May 2002 rating decision denied 
entitlement to service connection for a right ankle injury.  
The veteran disagreed with the initial non-compensable rating 
assigned for the service-connected post-operative small bowel 
obstruction and the denial of service connection for a right 
ankle disability.  The veteran subsequently perfected an 
appeal as to those issues only.  

In a November 2004 rating decision, the RO granted service 
connection for a right ankle disability.  As the grant of 
service connection represents a full grant on appeal as to 
that issue, the issue of service connection for a right ankle 
disability is no longer in appellate status or before the 
Board at this time.  


FINDING OF FACT

The veteran's service-connected residuals of a small bowel 
obstruction are manifested by occasional discomfort and 
diarrhea; but objective evidence of cramps, acute 
constipation, anemia, and/or the inability to gain weight, 
representative of interference with absorption has not been 
demonstrated, and there is no evidence of residual adhesions.  


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for the 
residuals of small bowel obstruction, on appeal from an 
initial grant of service connection, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1- 
4.14, 4.104, Diagnostic Codes 7328 and 7301 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim, in accordance with 38 C.F.R. § 
3.159(b)(1).  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In Pelegrini, the U.S. Court of Appeals for Veterans Claims 
held, in part, that a adequate notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable AOJ decision on a claim for VA benefits.  
In the present case, this was not done.  However, as 
discussed below, the Board finds that the duty-to-assist 
notification provided to the veteran was adequate.

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VA's duty to notify (38 U.S.C.A. § 
5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions in Pelegrini and Mayfield, 
the Board finds that the notice requirements have been 
satisfied in this matter, as discussed below.

In July 2001, March 2002, and May 2004 letters, the RO 
informed the veteran of its duty to assist him in 
substantiating his claims, and the effect of this duty upon 
his claims.  In addition, the veteran was advised, by virtue 
of a detailed February 2004 statement of the case (SOC) and 
November 2004 supplemental statement of the case (SSOC) 
issued during the pendency of this appeal, of the pertinent 
law, and what the evidence must show in order to substantiate 
his claims.  We therefore find that appropriate notice has 
been given in this case.  Further, the claims file reflects 
that the SOC and SSOC contained the new duty-to-assist 
regulation codified at 38 C.F.R. § 3.159 (2006).  See Charles 
v. Principi, 16 Vet. App. 370, 373-74 (2002).  As the Federal 
Circuit Court has stated, it is not required "that VCAA 
notification must always be contained in a single 
communication from the VA."  Mayfield, supra, 444 F.3d at 
1333.

The Board concludes that the notifications received by the 
veteran adequately complied with VA's duty-to-assist and 
subsequent interpretive authority, and that he has not been 
prejudiced in any way by the notice and assistance provided 
by the RO.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993); VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  
Likewise, it appears that all obtainable evidence identified 
by the veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of duty-to-assist 
notice by the RO constituted harmless error.  See also Conway 
v. Principi, 353 F.3d 1359, 1374 (2004), holding that the 
Court of Appeals for Veterans Claims must "take due account 
of the rule of prejudicial error."

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims.  The Board, 
therefore, finds that no useful purpose would be served in 
remanding this matter for yet more development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no additional benefit flowing to the 
veteran.  The Court of Appeals for Veterans Claims has held 
that such remands are to be avoided.  See Winters v. West, 12 
Vet. App. 203 (1999) (en banc), vacated on other grounds sub 
nom.  Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the veteran 
in proceeding with the present decision.  Since the claim for 
an initial compensable rating is being denied, no disability 
rating or effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran.

II.  Increased Ratings

The veteran seeks an initial compensable rating for the 
service-connected residuals of a small bowel obstruction.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2006).  

In cases such as this, that arise from an initial rating 
decision which established service connection and assigned 
the initial disability evaluation, it is not the present 
level of disability which is of primary importance, but 
rather the entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2006).  

Under 38 C.F.R. § 4.31 (2006), it is provided that where the 
schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.  

The rating schedule also provides that when an unlisted 
disability is encountered, it will be permissible to rate 
under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2006).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2006).

A specific diagnostic code in the VA Schedule for Rating 
Disabilities (Rating Schedule) does not exist for bowel 
obstruction, or the residuals thereof; as such, the veteran's 
disability has been rated by analogy.  Unlisted conditions 
are rated by analogy to a listed condition with similarly 
affected functions, anatomical localization, and 
symptomatology.  38 C.F.R. § 4.20 (2006).  This disorder has 
been rated pursuant to the rating criteria found at 38 C.F.R. 
Part 4, Diagnostic Codes 7399 and 7301 and 7328 (2006).

Under Diagnostic Code 7328, a 60 percent rating is 
appropriate with marked interference with absorption and 
nutrition, manifested by severe impairment of health 
objectively supported by examination findings including 
material weight loss.  With definite interference with 
absorption and nutrition, manifested by impairment of health 
objectively supported by examination findings including 
definite weight loss, a 40 percent rating will be assigned.  
Finally, if there are symptomatic residuals with diarrhea, 
anemia and inability to gain weight, a 20 percent rating is 
warranted.  38 C.F.R. Part 4, Diagnostic Code 7328 (2006).

Diagnostic Code 7328 directs the evaluator to Diagnostic Code 
7301 when residual adhesions constitute the predominant 
disability.  Under Diagnostic Code 7301, a 10 percent 
evaluation is warranted where there is pulling pain on 
attempting to work or on movement of the body, or occasional 
episodes or colic pain, nausea, vomiting, or constipation, 
(perhaps alternating with diarrhea), or abdominal distention; 
a 30 percent rating requires partial obstruction.  38 C.F.R. 
Part 4, Diagnostic Code 7301 (2006).

The medical evidence in this case, as noted hereinbelow, 
reveals that the veteran has not demonstrated the existence 
of symptomatology that more nearly approximates the criteria 
for a compensable rating at any time during the appeal 
period.  

Historically, the veteran underwent an appendectomy in 1993.  
At that time, he was in an emergent procedure and early 
perforation was noted.  The following year, the veteran 
entered service in June 1994.  The following year, 1995, the 
veteran developed severe stomach cramps and was taken to the 
emergency department.  The examiner treated the veteran for 
severe constipation and sent him home with enemas.  The 
veteran continued to vomit, despite the treatments.  The next 
day, the veteran was diagnosed with a small bowel 
obstruction.  At that time, the veteran weighed 180 pounds.  
The veteran underwent nasal gastric suctioning and was 
scheduled for the operating room for lysis of adhesions.  The 
veteran had a midline abdominal incision and lysis of 
adhesions.  The veteran did well post-operatively without 
infection or need for blood replacement.  After five days in 
the hospital, the veteran was discharged for two weeks stay 
at home.  He returned to light duty for the next two weeks, 
and he was able to fully return to regular duty in full 
functioning capacity.  

At examination in June 2004, the veteran weighed over 300 
pounds.  The examiner indicated that the veteran had no 
significant problems following his surgery and he was not on 
a restricted diet.  He did get occasional diarrhea.  He had 
not had any abdominal operations or abdominal crisis since 
the surgery.  

The examiner noted that the veteran's weight had steadily 
gained since he was discharged from service.  He had no 
recent chills, fever, nausea or vomiting.  There was no 
history of meningitis, head injury, seizures or stroke.  The 
veteran denied headaches or diplopia.  There was no history 
of hypertension, palpitations, structural heart disease, 
rheumatic fever or scarlet fever.  The veteran's pulmonary 
history was unremarkable.  The veteran had a history of bowel 
obstruction which initially presented to abdominal cramping 
and vomiting which included gastritis and hematemesis without 
need for blood volume replacement.  The veteran had never had 
hepatitis, ulcers or hemorrhoids.  The examiner noted that 
although the veteran had frequent diarrhea from time to time, 
it did not limit his activities.  There was no history of 
diabetes, thyroid disease or adrenal pituitary dysfunction.  
The veteran was in no acute distress.  Examination of the 
abdomen revealed an enormous pannus adipose tissue, an 
appendectomy scar and a longitudinal surgical scar extending 
from the mid abdomen to below the belt line.  

The diagnoses included obesity; small bowel obstruction, 
surgically treated through lysis of intraabdominal adhesions 
in 1995; and status post appendectomy in 1993.  

The examiner commented that the veteran required an operative 
procedure with lysis of adhesions due to a small bowel 
obstruction during service, but he returned to normal 
physical activity within one month.  There was no evidence of 
anemia, or hernia.  The examiner indicated that the veteran 
required significant weight reduction or he faced 
hypertension, diabetes, osteoarthritis, and other 
complications.  The examiner concluded that the veteran had 
well-functioning bowels without suspicion of severe illness.  
His hematemesis occurred as a result of his presented illness 
with bowel obstruction and the veteran did not have a history 
of peptic ulcer disease.   

The examiner reported that the veteran's residuals from the 
small bowel obstruction was cramping and abdominal pain, 
along with a ventral hernia. The doctor did not ascribe any 
other manifestation or symptom to the bowel disorder.

In sum, the VA examination in June 2004 notes that the 
veteran complaints of intermittent diarrhea.  However, the 
evidence does not demonstrate the presence of anemia, or the 
inability to gain weight.  Additionally, there is no 
indication from the records that the veteran has experienced 
nutrition or absorption difficulties as a result of the 
disability.  In fact, the record reflects just the opposite, 
that the veteran has gone from 180 pounds to over 300 pounds 
since the surgery.  Moreover, the examiner specifically 
indicated that the veteran had well-functioning bowels 
without suspicion of severe illness.  

The Board finds that the symptomatology noted above is not of 
sufficient severity to warrant a compensable rating.  The 
veteran's abdomen has not been reported as being distended.  
Although he complains about occasional diarrhea and some 
cramping, these symptoms are not constantly occurring, and 
have never been reported as more than mild in degree.  
Moreover, there is no evidence of vomiting, or partial 
obstruction of the bowel.  Therefore, it is the conclusion of 
the Board that a compensable rating pursuant to 38 C.F.R. 
Part 4, Diagnostic Codes 7328 or 7301 (2006) is not 
appropriate. 

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
Therefore, the Board is unable to identify a reasonable basis 
for granting a compensable evaluation for the residuals of 
small bowel obstruction.  Gilbert v. Derwinski, 1 Vet. App. 
49, 57-58 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 
C.F.R. § 3.102 (2006).


ORDER

A compensable evaluation for the service-connected small 
bowel obstruction is denied.  



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


